Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00618-CV

                                      Victor E. LOPEZ,
                                          Appellant

                                        v.
                         Vanderbilt Mortgage and Finance,
                  VANDERBILT MORTGAGE AND FINANCE, INC.,
                                     Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00960
                       Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      Costs of appeal are assessed against appellant.

      SIGNED March 12, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice